May, 9, 1911. The opinion of the Court was delivered by *Page 582 
This is a proceeding, in which a rule was issued requiring the defendant to show, by what authority he discharged the duties of the office of recorder, in the city of Greenville.
The facts are fully stated, in the order of his Honor, the presiding Judge, discharging the rule to show cause; and, his conclusion is fully sustained by the authorities which he cites.
The authorities cited by his Honor, the Circuit Judge, are not in conflict with the case of Hardy v. Reamer,84 S.C. 487, 66 S.E. 678.
Appeal dismissed.
MR. JUSTICE WOODS did not sit in this case.
 *Page 1